Case: 20-60120          Document: 00515888366              Page: 1      Date Filed: 06/04/2021




              United States Court of Appeals
                   for the Fifth Circuit                                          United States Court of Appeals
                                                                                           Fifth Circuit

                                                                                          FILED
                                                                                      June 4, 2021
                                         No. 20-60120                               Lyle W. Cayce
                                                                                         Clerk

   Gurbhej Singh,

                                                                                    Petitioner,

                                              versus

   Merrick Garland, U.S. Attorney General,

                                                                                  Respondent.


                           Petition for Review of an Order of the
                               Board of Immigration Appeals
                                   BIA No. A201 686 535


   Before Dennis and Engelhardt, Circuit Judges, and Hicks, Chief
   District Judge.*
   Per Curiam: †
          Gurbhej Singh, a native and citizen of India, petitions for review of the
   order of the Board of Immigration Appeals (BIA) dismissing his appeal of the
   immigration judge’s denial of his applications for asylum, withholding of



          *
              Chief Judge of the Western District of Louisiana, sitting by designation.
          †
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60120        Document: 00515888366              Page: 2       Date Filed: 06/04/2021




                                         No. 20-60120


   removal, and relief under the United Nations Convention Against Torture
   (CAT). He also seeks, for the first time in any forum, a discretionary grant
   of humanitarian asylum.             We lack jurisdiction to consider Singh’s
   unexhausted request for humanitarian asylum. 1 See Roy v. Ashcroft, 389 F.3d
   132, 137 (5th Cir. 2004). In all other respects, we deny the petition for review.
            Singh fails to show that the BIA’s decision to deny his asylum
   application was unsupported by substantial evidence. See Zhang v. Gonzales,
   432 F.3d 339, 344 (5th Cir. 2005); Lopez-Gomez v. Ashcroft, 263 F.3d 442, 444
   (5th Cir. 2001). Neither the beatings and taunting Singh received at the
   hands of Congress Party adherents nor his prolonged detention by local
   police rise to the level that the BIA’s finding of no past persecution was so
   contrary to the evidence as to be untenable. See, e.g., Eduard v. Ashcroft, 379
   F.3d 182, 187-88 (5th Cir. 2004); Tesfamichael v. Gonzales, 469 F.3d 109, 117
   (5th Cir. 2006). Nor did Singh establish a likelihood of future persecution if
   removed to India. See Tesfamichael, 469 F.3d at 113. Specifically, by
   inadequately briefing the issue, Singh abandoned any argument that the
   Board’s finding that he could safely relocate within India was error. See Mejia
   v. Whitaker, 913 F.3d 482, 490 (5th Cir. 2019). In any event, the record
   evidence does not compel a finding contrary to the BIA’s on the question of
   internal relocation. See Gomez-Palacios v. Holder, 560 F.3d 354, 358 (5th Cir.
   2009).


            1
             An alien who lacks a well-founded fear of future persecution may nonetheless
   qualify for “humanitarian asylum” by demonstrating that, in light of the severity of past
   persecution he or she experienced, there are compelling reasons that the alien is unwilling
   or unable to return to his or her country of origin. Compare Shehu v. Gonzales, 443 F.3d
   435, 440 (5th Cir. 2006) (citing 8 C.F.R. § 208.13(b)(1)(iii)(A)) with Matter of Chen, 20 I.
   & N. Dec. 16, 19 (BIA 1989). This method of qualifying for asylum is distinguishable from
   the more common approach of establishing a likelihood that the alien will experience future
   persecution if removed, and Singh raised contentions regarding only the latter option while
   arguing before the immigration judge and BIA.




                                                2
Case: 20-60120      Document: 00515888366          Page: 3    Date Filed: 06/04/2021




                                    No. 20-60120


          Because he failed to meet the standard for asylum, Singh necessarily
   cannot meet the more stringent standard for obtaining withholding of
   removal. See Dayo v. Holder, 687 F.3d 653, 658-59 (5th Cir. 2012); Efe v.
   Ashcroft, 293 F.3d 899, 906 (5th Cir. 2002). Regardless, Singh has failed to
   brief, and has therefore waived, the issue of withholding of removal. See
   Soadjede v. Ashcroft, 324 F.3d 830, 833 (5th Cir. 2003).
          Finally, with respect to his application for CAT relief, Singh points to
   no record evidence showing that the Indian government would acquiesce to
   any torture he would suffer if returned to India. See generally Chen v.
   Gonzales, 470 F.3d 1131, 1139 (5th Cir. 2006). Insofar as Singh relies largely
   on evidence of general country conditions to establish the likelihood of
   torture, “[g]eneralized country evidence tells us little about the likelihood
   state actors will torture any particular person.” Qorane v. Barr, 919 F.3d 904,
   911 (5th Cir. 2019). And to the extent Singh failed to show that the actions
   of local police constituted persecution, “[i]t follows a fortiori [that] they do
   not constitute torture.” Id. Singh fails to demonstrate error in the decision
   to deny CAT relief. See Chen, 470 F.3d at 1139; Zhang, 432 F.3d at 344.
          For the foregoing reasons, the petition for review is DENIED.




                                          3
Case: 20-60120      Document: 00515888366           Page: 4     Date Filed: 06/04/2021




                                     No. 20-60120


   James L. Dennis, Circuit Judge, specially concurring:
          This case implicates an error in this circuit’s caselaw that I previously
   noted in Gjetani v. Barr, 968 F.3d 393, 400 (5th Cir. 2020) (Dennis, J.,
   dissenting). Although the Immigration Judge (IJ) and Board of Immigration
   Appeals (BIA) found the petitioner Gurbhej Singh to be credible, they denied
   his application for asylum on the ground that the two attacks he endured as a
   result of his membership in the Shiromani Akali Dal Amritsar Mann political
   party were not severe enough to amount to persecution within the meaning
   of 8 U.S.C. § 1101(a)(42)(A). In accordance with the majority’s holding in
   Gjetani, 968 F.3d at 396-97 & n.2, the court today considers whether this
   ruling is supported by “substantial evidence,” a highly deferential standard
   of review that is normally reserved for the BIA’s factual determinations. See
   id. at 396 (quoting Zhao v. Gonzales, 404 F.3d 295, 306 (5th Cir. 2005)). But
   determining what Congress meant by the statutory term “persecution” and
   applying that standard to a set of undisputed facts “is a basic matter of
   statutory interpretation, which is a quintessential question of law.” Id. at 401
   (Dennis, J., dissenting) (internal quotes omitted); see also Guerrero-Lasprilla
   v. Barr, 140 S. Ct. 1062, 1068 (2020) (holding that “the application of a legal
   standard to undisputed or established facts” is a “question of law” within
   the meaning of the Immigration and Nationality Act).
          Indeed, in instructing us to apply the substantial evidence standard to
   the BIA’s interpretation of “persecution,” our precedents mandate a
   nonsensical analysis. When reviewing for substantial evidence, we look to
   the record to determine whether “the evidence is so compelling that no
   reasonable factfinder could reach a contrary conclusion” on the matter. Chen
   v. Gonzales, 470 F.3d 1131, 1134 (5th Cir. 2006). This makes sense when we
   are reviewing an actual factual finding; if the record contains transcripts of all
   of the witnesses testifying that “A” happened and a video of “A” occurring,
   but the BIA nonetheless finds that “A” did not occur, the record probably



                                           4
Case: 20-60120        Document: 00515888366              Page: 5       Date Filed: 06/04/2021




                                         No. 20-60120


   compels a contrary finding. But what possible evidence could the record
   contain on the question of what Congress meant when it used the term
   “persecution” in 8 U.S.C. § 1101(a)(42)(A)? We generally do not require
   asylum applicants to introduce as evidentiary exhibits copies of the text of the
   asylum statute or the committee reports from when the statute was enacted,
   and so the record will almost never contain “evidence” bearing on whether
   the BIA was right or wrong about how 8 U.S.C. § 1101(a)(42)(A) should be
   interpreted.
           Instead, the question of whether a set of undisputed facts fit the
   statutory term “persecution” should be reviewed as a question of law, and
   “the BIA’s interpretation” should be “due deference, if at all, only to the
   extent called for under the familiar Chevron framework.” Gjetani, 968 F.3d
   at 401 (Dennis, J., dissenting) (citing Chevron, U.S.A., Inc. v. Nat. Res. Def.
   Council, Inc., 467 U.S. 837, 841 (1984)). Like in Gjetani, the Government
   does not argue here that “persecution” “is the type of ‘ambiguous statutory
   term’ for which ‘the BIA should be accorded Chevron deference as it gives
   the word concrete meaning through a process of case-by-case
   adjudication.’” 1 968 F.3d at 401 (Dennis, J., dissenting) (alteration omitted)
   (quoting INS v. Aguirre-Aguirre, 526 U.S. 415, 425 (1999)); cf. INS v.
   Cardoza-Fonseca, 480 U.S. 421, 448–449 (1987) (holding that the phrase
   “well-founded fear,” which is also found in 8 U.S.C. § 1101(a)(42)(A), is
   ambiguous for Chevron purposes). In the absence of such an argument, we


           1
             “Were that the case, we would examine the BIA’s interpretation to decide if it is
   unreasonable or clearly contrary to congressional intent, as well as whether its application
   was consistent with the agency's past precedents.” Gjetani, 968 F.3d at 401 n.2 (Dennis,
   J., dissenting); see Encino Motorcars, LLC v. Navarro, 136 S. Ct. 2117, 2126 (holding agency
   statutory interpretations that are adopted without a reasoned explanation for a change of
   course are not entitled to Chevron deference); Laclede Gas Co. v. F.E.R.C., 722 F.2d 272,
   275 (5th Cir. 1984) (“An agency must either conform to its prior precedent or explain its
   reasoning for departure from that precedent.”).




                                                5
Case: 20-60120      Document: 00515888366           Page: 6     Date Filed: 06/04/2021




                                     No. 20-60120


   should apply ordinary de novo review, utilizing the standard canons of
   construction and our independent judgement to decide whether the
   undisputed attacks Singh suffered as a result of his political affiliation amount
   to persecution under 8 U.S.C. § 1101(a)(42)(A).
          Nevertheless, under this circuit’s rule of orderliness, Gjetani is
   binding precedent until the en banc court or the Supreme Court says
   otherwise. See Mercado v. Lynch, 823 F.3d 276, 279 (5th Cir. 2016). And,
   although I believe it is an incoherent question to ask in this context, it is true
   that there is no evidence in the record about the correct way to interpret the
   term “persecution” in 8 U.S.C. § 1101(a)(42)(A). The record obviously
   cannot compel the conclusion that the BIA is misinterpreting 8 U.S.C.
   § 1101(a)(42)(A) when it has nothing at all to say on the matter, and I thus
   cannot say that the court incorrectly applies the substantial evidence
   standard that we are bound to utilize. I therefore concur.




                                           6